ORDER

PER CURIAM.
Rosa Daliz appeals from the judgment of the trial court dismissing her First Amended Petition with prejudice. The trial court concluded that it was barred by the five year statute of limitations set forth in Section 516.120 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *872would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).